Title: To George Washington from Thomas Mifflin, 11 February 1794
From: Mifflin, Thomas
To: Washington, George


          
            Sir,
            Philadelphia, 11th Feby 1794.
          
          In order to enable me to carry into effect your instructions for preserving the peace
            and neutrality of the United States, within the jurisdiction of Pennsylvania, I was
            under the necessity of establishing a Fort at Mud-Island, agreeably
            to the intimation, which I gave you, in my letter of the Eighth day of July last. and, as the object of that establishment still requires my
            attention, I have recommended it to the General Assembly, to make a legislative
            provision, not only with respect to what has been done, but with respect to what it may,
            in future, be necessary to do, in aid of those measures of the General Government, which
            are referred to the agency of the Executive Magistrate of the State.
          The exposed situation of the Western frontiers of Pennsylvania has, likewise, claimed
            the interposition of the Legislature; and, it is probable, that, as an auxilary to the
            force of the United States, three companies drafted from the militia will be stationed,
            during the ensuing summer, in the frontier counties for the purposes of protection and
              defence.
          I have thought it proper, Sir, to make this communication; as well for the general
            purpose of information⟨,⟩ as to obtain your sentiments on the subject. For, the
            Legislature in adopting, as well as I, in recommending, the proposed arrangments,
            certainly contemplate a re-imbursement of the expence which they occasion, from the
            Treasury of the Union: and on this, and on every official transaction connected with the
            General Government, it will give me sincere pleasure, to be honored with your
            concurrence and approbation. I am, with perfect respect, Sir,
            Your most obed: hble serv:
          
            Tho. Mifflin
          
        